DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-8 and 12-19 in the reply filed on 02/24/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention is not lacking.  Upon further consideration of the claims, the examiner has withdrawn the restriction requirement dated 11/25/2020.
Claims 1-19 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 05/30/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment of tumors, does not reasonably provide enablement for the prevention of disorder involving neurotensin receptor and hematological malignancies listed in the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The state of the prior art and the predictability or lack thereof in the art
The term “prevention" actually means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the "preventative" effect.
in vitro and in vivo to determine which compounds exhibit the desired
pharmacological activities (i.e., what compounds can treat or prevent which specific disease or condition by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statue. In the instant case, the claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to preventative or therapeutic effects, whether or not the disease or condition is affected by the inhibition of neurotensin receptor would make a difference.
Applicant’s claims include the prevention or treatment of neurotensin receptor various diseases or conditions, such as hematological malignancies, etc.
In regards to the prevention or treatment of neurotensin receptor or conditions, such as hematological malignancies, this method could include many unrelated conditions (i.e., many of which have a different cause and, therefore, require a different treatment). There is not one class of compounds, let alone one compound, which can 
In regards to the treatment or prevention of neurotensin receptor or conditions, such as hematological malignancies, the state of the prior art is that hematological malignancies therapy remains highly unpredictable. The hematological malignancies have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that hematological malignancies has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., page 531). Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Lala et al., page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs. These examples show that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols.
Hence, in the absence of a showing of correlation between all the diseases or conditions claimed as capable of prevention or treatment neurotensin receptor various diseases or conditions, such as hematological malignancies, one of skill in the art is 
The amount of direction or guidance present and the presence or absence of working examples
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will posses the alleged activity. The only direction or guidance present in the instant specification is therapy study concerning PC3 tumors using single-dose administration of 177-Lu-14 (FAUC Lu469). However, the disclosure does not provide how the binding assay correlates to the prevention or treatment of the assorted diseases or conditions claimed as preventable or treatable. In other words, the specification does not contain any evidentiary support that these neurotensin receptor compounds would be able to treat or prevent the plethora of diseases or conditions listed. Furthermore, there are no working examples to support the prevention or treatment of the instantly claimed disorders or conditions except the assays which are drawn to tumor inhibition.
Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds and pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved." See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The level of skill in the art
The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases or conditions would benefit from this activity.
Thus, the specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the prevention or treatment of the various claimed disorders or conditions, as a result necessitating one of skill to perform an exhaustive search for which disorders or conditions can be treated or prevented by what compounds of the instant claims in order to practice the claimed invention. Only a few of the claimed diseases or conditions are discussed here to make the point of an insufficient disclosure, it does not mean that the other diseases or conditions meet the enablement requirements.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine what specific disorders or conditions are benefited by the administration of the compounds of the instant claims and would furthermore have to determine which of the claimed compounds would provide treatment or prevention of which diseases or conditions.

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and ”[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which specific disorders or conditions can be treated or prevented by the compounds encompassed in the instant claims, with no assurance of success.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (WO 2014/086499) in view of Sukerkar et al. (US 8,580,231).
Frank discloses chemical compound, an antagonist of nurotensin receptor, a composition comprising the compound for use in a method for the diagnosis of a disease such as theragnosis (abstract and page 1). In one embodiment, discloses a compound of formula:
                        
    PNG
    media_image1.png
    393
    466
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    401
    476
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    345
    492
    media_image3.png
    Greyscale

Compounds IIIa and IIIc include diagnostically active nuclide or the therapeutically active radionuclide and is chelated by the chelator of the compound. The radioactive metal is slected from the group comprising 99-Tc, 67-Ga, 68-Ga, 111In, 89-Zr, and 177-Lu (page 44 and 66). In one embodiment, the metal chelator for trivalent metals is selected formt he group comprising DOTA, NOTA, DTPA, TETA, EDTA, NODAGA, NODASA, TRITA, CDTA, BAT, DFO AND HYNIC based chelators and their analogs (page 68). Frank also discloses a general procedure for the sysntheis of DOTA-transition metal complexes by dissolving 1 mM solution of the corresponding metal salt, diluting with the 5-fold volume of acetate buffer. This solution was added to the DOTA-containg compound and reaction was heated to 90oC for 20 minutes and crude material obtained was column purified and freeze dried (page 99). Additioanl disclosure includes that metal labeled neurotensin receptor specific ligands have alos been used for preclinical tumor imaging for example 
Frank fails to disclose an additional –CH2-1,2,3-triazol-4-yl moiety between the phenyl and chelator or spacer-chelator groups of instant compound.  
Sukerkar discloses a composition comprising a ligand moiety, a contrast moiety and a linkage region, wherein the linkage region covalently links the ligand moiety to the contrast moiety (Col. 4 line 55-60). A linker may be any suitable length, and contain any suitable number of atoms and/or subunits. In some embodiment, the linker region comprises a complex linker constructed from a variety of linker groups such as alkyl groups, methylene carbon chains, polyether, alkyl amide linker, a hydrophilic linker comprising a triazole ring (Col. 13 line 25-55). 

    PNG
    media_image4.png
    674
    1174
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an additional –CH2-1,2,3-triazol-4-yl moiety between the phenyl and chelator or spacer-chelator groups into Franks compostion to arive instantly claimed compounds. The person of ordinary skill in the art would have been motivated to make those modifications because Sukerker teaches that  the hydrophobic PR-targeted ProGlo modified by introducing a 1,2,3-triazole ring into the linker between progesterone and the Gd(III) chelate, resulted in increased solubility and decreased toxicity while maintaining PR targeting and biological activity (Col. 41 line 15-20) and reasonably would have expected success because Sukerker teaches that linkers are susceptible to cleavage under specific conditions relating to pH, temperature, oxidation, reduction, UV exposure, exposure to radical oxygen species, chemical exposure, light exposure and allows release of the connected contrast agents.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.